David Newbern, Justice. The petitioner, Arkansas State Highway Commission, closed a road crossing a four-lane highway. The road which was closed was known as Coffelt Road. It connected two parcels of land owned by Mr. and Mrs. Kenneth Coffelt. The value to the Coffelts of the crossing became the subject of litigation. In a condemnation proceeding, Mrs. Coffelt was awarded $40,000. That judgment was reversed and remanded for a new trial. Coffelt v. Arkansas State Highway Commission, 285 Ark. 314, 686 S.W.2d 786 (1985). The jury in the second trial returned a verdict in favor of Mrs. Coffelt but awarded her no damages. The commission had deposited $25,000 in the registry of the court as estimated compensation which had been drawn down by Mrs. Coffelt. Thus the court entered a judgment against Mrs. Coffelt and in favor of the commission for the deposit amount plus interest. The record showed that there was a motion to set aside the judgment on the ground, among others, that it amounted to an unconstitutional taking of Mrs. Coffelt’s property without compensation. The trial court denied the motion. That judgment was affirmed. Coffelt v. Arkansas Highway Commission, 289 Ark. 348, 712 S.W.2d 283 (1986), cert. denied, 107 S. Ct. 1298 (1987). The case before us now has come about because Mr. and Mrs. Coffelt have obtained a temporary stay of execution to prevent collection of the judgment in favor of the commission. The commission seeks a writ of prohibition to prevent the chancellor proceeding further in the matter claiming that jurisdiction is lacking because the Coffelts’ claim is barred by res judicata and their remedy at law. We deny the writ because we do not find that the chancellor lacks jurisdiction. 1. Res judicata  Res judicata is an affirmative defense. Ark. R. Civ. P. 8(c). The petitioner has presented no case in which it has been held that the bar of res judicata is “jurisdictional” and thus that a writ of prohibition should be entered because the doctrine may apply. We know of no such case. 2. Adequate remedy at law The commission argues that there was an adequate remedy at law. It is true that Mrs. Coffelt had the right to, and indeed did, raise her constitutional argument in the circuit court. However the contention made to the chancellor is that the circuit court’s order is void. The petitioner’s brief does not deny that the chancery court has the power to enjoin enforcement of a void order. Rather, it cites Anthony & Brodie v. Shannon, 8 Ark. 52 (1847), and Watkins v. Merchants’ Bank of Vandervoort, 96 Ark. 465, 132 S.W. 218 (1910), which were cases in which we held, on appeal rather than in response to a request for a writ of prohibition, that the chancery court lacked jurisdiction to interfere in the execution of judgments reached by courts of law where there was an adequate remedy at law. In neither case was there an allegation made that the order of the circuit court was void.  A void order is subject to collateral attack, Sanders v. Killebrew, 233 Ark. 965, 349 S.W.2d 808 (1961); Bragg v. Thompson, 177 Ark. 870, 9 S.W.2d 24 (1928), and a court of equity, acting in personam, may enjoin enforcement of the order of even another “superior” court. Sanders v. Killebrew, supra; American Ins. Co. v. McGehee Liquor Co., 113 Ark. 486, 169 S.W. 251 (1914). We have, however, said that equity will not enjoin the enforcement of an order merely because it is void in cases where the party seeking equitable relief had an adequate remedy at law. Fuller v. Townsly-Myrick Dry Goods Co., 58 Ark. 314, 24 S.W. 635 (1893); Wingfield v. McLure, 48 Ark. 510, 3 S.W. 439 (1886). In those cases, however, the chancery court first determined its own jurisdiction, and our resolution of the issue came on appeal rather than in response to a request for a writ of prohibition. We have been cited to no case in which it has been held that a writ of prohibition should issue to a chancery court because it is proceeding in a matter where there is an adequate remedy at law.  The Coffelts argue they have exhausted their remedies at law by seeking relief in the circuit court, appealing to this court, and seeking certiorari in the United States Supreme Court to no avail. They contend there is no other thing they can do before a law court to seek relief from the order they contend is void. The answer to this contention may well be that the matter is thus res judicata, as even constitutional issues may be precluded by that doctrine. Chicot County Drainage Dist. v. Baxter State Bank, 308 U.S. 371 (1940). See Johnson v. Muelberger, 340 U.S. 581 (1951). As noted above, however, the question of res judicata is a defense to be raised in the chancery court and does not present a question of jurisdiction. Writ denied. Hickman, J., not participating. Hays and Glaze, JJ., dissent.